Citation Nr: 0404696	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for heart disease 
claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for high cholesterol 
claimed as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for colon polyps 
claimed as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as secondary to service-
connected diabetes mellitus.  

6.  Entitlement to service connection for a skin condition 
claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the RO, which denied 
service connection on a secondary basis for heart disease, 
hypertension, high cholesterol, colon polyps, anxiety and 
depression, and a skin condition.  

As set forth herein, certain of these issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record is against the proposition that veteran's claimed 
heart disease was causally related to an incident of his 
military service or caused or aggravated by his service-
connected diabetes mellitus.  

2.  A preponderance of the competent medical evidence of 
record is against the proposition that the veteran's claimed 
hypertension was causally related to an incident of his 
military service or caused or aggravated by his service-
connected diabetes mellitus.  

3.  A preponderance of the competent medical evidence of 
record is against the proposition that the veteran's claimed 
colon polyps was causally related to an incident of his 
military service or caused or aggravated by his service-
connected diabetes mellitus.  

4.  A preponderance of the competent medical evidence of 
record is against the proposition that the veteran's claimed 
acquired psychiatric disorder was causally related to an 
incident of his military service or caused or aggravated by 
his service-connected diabetes mellitus.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a heart disability due 
to disease or injury that was incurred in or aggravated by 
active military service or proximately due or the result of 
his service-connected disability; nor may any be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).  

2.  The veteran is not shown to have a disability manifested 
by hypertension due to disease or injury that was incurred in 
or aggravated by active military service or proximately due 
to or the result of his service-connected disability; nor may 
any be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).  

3.  The veteran is not shown to have disability manifested by 
colon polyps due to disease or injury that was incurred in or 
aggravated by active military service or proximately due to 
or the result of his service-connected disability.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.397, 
3.309, 3.310 (2003).  

4.  The veteran is not shown to have an acquired psychiatric 
disability due to disease or injury that was incurred in or 
aggravated by active military service or proximately due to 
or the result of his service-connected disability; nor may 
any be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by May 2002 letter, he and his representative have 
been notified of the evidence needed to establish the benefit 
sought, and he has been advised via that letter regarding his 
and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.  The veteran, furthermore, is 
not prejudiced by the Board's adjudication of the issues on 
the merits at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  


Factual Background 

On May 1968 report of medical history, the veteran denied all 
symptomatology that could be associated with heart disease, 
hypertension, high cholesterol, colon polyps, an acquired 
psychiatric disorder, or a skin condition.  On the 
corresponding medical examination report, no relevant 
disabilities were noted.  

On April 1970 report of medical history, the veteran denied 
all symptomatology that could be associated with heart 
disease, hypertension, high cholesterol, colon polyps, an 
acquired psychiatric disorder, or a skin condition.  

On the corresponding medical examination report, no 
disabilities were noted.  The veteran's "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  (See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for an 
explanation of the military medical profile system).  

A January 1981 X-ray study revealed a normal heart.  March 
1981 VA medical records indicated a diagnosis of hypertension 
that was not well-controlled, high cholesterol and a rash.  

By June 1981 rating decision, the RO denied service 
connection for, in pertinent part, chloracne.  

A February 2000 medical examination report indicated a 
history of hypertension, hyperlipidemia, coronary artery 
disease, and colon polyps.  His heart symptoms were noted to 
have improved following stenting of the proximal left 
anterior descending artery.  

A February 2000 VA progress note revealed a rash on the 
veteran's legs that was consistent with eczema.  

By August 2000 rating decision, the RO denied service 
connection for chronic rash on the legs due to herbicide 
exposure, service connection for arterial sclerosis, and 
service connection for colon polyps.  

On May 2001 VA medical examination, the examiner diagnosed 
noninsulin dependent diabetes mellitus without clinical 
evidence of end stage organ damage or sequelae.  

By July 2001 rating decision, the RO granted service 
connection for diabetes mellitus.  

A May 2002 VA medical examination report indicated that the 
diagnosis of diabetes mellitus antedated the diagnosis of 
coronary artery disease and that coronary artery disease 
could not be said to be related to the diabetes mellitus.  

Furthermore the report indicated that coronary artery disease 
was initially diagnosed in early 2000.  The examiner 
indicated that the veteran's colonic polyps were removed in 
April 2000 and that they were unrelated to diabetes mellitus.  

Finally, the examiner stated that he could not relate the 
veteran's skin condition to include psoriasis, seborrheic 
dermatitis and lichen simplex to diabetes mellitus.  
Hypertension, according to the examiner, was unrelated to 
diabetes mellitus and that such disability had its onset in 
or about 1980.  

On June 2002 VA psychiatric examination, the veteran reported 
that he began to experience stress when he served as a chief 
of police until his retirement in 1998.  Initially, he was 
happy to have retired, but he soon became depressed and 
anxious.  He also stated that he drank excessively.  

The examiner indicated that, based on the examination and a 
review of the claims file, the veteran was suffering from 
major depressive disorder secondary to retirement, alcoholism 
and current life circumstances unrelated to military service 
or medical problems to include diabetes mellitus.


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

For veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as heart disease and 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

A January 1981 X-ray study revealed a normal heart; indeed, 
heart disease was first diagnosed in early 2000.  Pursuant to 
a May 2002 VA medical examination, a VA examiner concluded 
that heart disease was unrelated to diabetes mellitus.  As 
such, service connection for heart disease on a secondary 
basis cannot be granted.  38 C.F.R. § 3.310.  

Furthermore, because heart disease did not become manifest 
until early 2000, and none of the probative evidence 
indicates a nexus to service, the Board concludes that there 
are no grounds for the granting of service connection for 
heart disease on a direct basis.  38 C.F.R. § 3.303.  

Service connection for heart disease on a presumptive basis 
is also denied because that disability did not manifest 
within the requisite one-year period following service.  
38 C.F.R. §§ 3.307, 3.309.  

Similarly, service connection for hypertension claimed as 
secondary to diabetes mellitus cannot be granted.  38 C.F.R. 
§ 3.310.  

Upon May 2002 VA medical examination, a VA examiner concluded 
that there was no relationship between hypertension, which 
predated the diabetes mellitus diagnosis by some twenty 
years, and the diabetes mellitus.  Absent such a connection, 
secondary service connection for hypertension must be denied.  
Id.  

Furthermore, because hypertension did not manifest until a 
decade after service and none of the probative evidence 
indicates a nexus to service, the Board concludes that there 
are no basis for the granting of service connection for 
hypertension on a direct basis.  38 C.F.R. § 3.303.  

Service connection for hypertension on a presumptive basis is 
also denied because that disability did not manifest within 
the requisite one-year period following service.  38 C.F.R. 
§§ 3.307, 3.309.  

Service connection can only be granted for current 
disability.  Gilpin, supra; Degmetich, supra.  The evidence 
reflects that the veteran's colonic polyps were removed in 
April 2000.  

However, the recent examiner indicated that they were not 
related to service.  38 C.F.R. § 3.303.  Furthermore, 
secondary service connection for colon polyps cannot be 
granted because the evidence reflects that they are unrelated 
to diabetes mellitus.  38 C.F.R. § 3.310.  

On June 2002 VA psychiatric examination, the examiner 
diagnosed major depressive disorder.  Anxiety was not 
diagnosed.  

In any event, the examiner opined that the veteran's 
depression was related to retirement, alcoholism, and other 
circumstances unrelated to diabetes mellitus or to service.  
As such, service connection for an acquired psychiatric 
disorder is denied both on a direct basis and as secondary to 
diabetes mellitus.  38 C.F.R. §§ 3.303, 3.310.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant favorable 
decisions.  



ORDER

Service connection for heart disease, to include as secondary 
to diabetes mellitus, is denied.  

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied.  

Service connection for colon polyps, to include as secondary 
to diabetes mellitus, is denied.  

Service connection for an acquired psychiatric disorder, to 
include as secondary to diabetes mellitus, is denied.  





REMAND

The medical evidence of record does not address the issue of 
service connection for elevated cholesterol adequately.  The 
Board requires a medical opinion regarding whether the 
veteran's elevated cholesterol is related to service or to 
service-connected diabetes mellitus.  

With respect to the veteran's dermatologic disability, the 
Board requires an opinion regarding its etiology.  

The Board notes that, on the May 2002 VA medical examination, 
the veteran's skin condition was found to be unrelated to 
diabetes mellitus.  However, information regarding date of 
onset was absent.  A further medical examination addressing 
the issue of the origin of the veteran's skin condition is 
necessary.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The veteran should be afforded a VA 
medical examination to determine whether 
he suffers from elevated cholesterol.  If 
so, the examiner must provide an opinion 
regarding the etiology of that disability 
to include whether high cholesterol 
resulted from the veteran's service-
connected diabetes mellitus.  A rationale 
for all conclusions must be provided.  
The claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  In the 
report, the examiner must indicate 
whether the claims file was reviewed and 
identify the records on which he or she 
relied.  

3.  The veteran should be afforded a VA 
medical examination to diagnose all 
dermatologic conditions.  After the 
veteran's dermatologic conditions are 
specifically enumerated, the examiner is 
asked to provide an opinion regarding the 
etiology of each skin condition 
diagnosed.  A rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in conjunction 
with the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the 
records on which he or she relied.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested medical examinations and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



